QUESTION: What is the proper procedure to be followed by a school teacher or member of the instructional staff of a public school prior to administering corporal punishment upon a student who, in the opinion of the teacher, deserves the same?
SUMMARY: A teacher in a public school must consult the principal or teacher in charge before administering corporal punishment upon a student. A principal in a public school may not delegate the authority to teachers to use corporal punishment. The authority of a teacher in a public school to administer corporal punishment is governed by s. 232.27, F.S., which provides: 232.27 Authority of teacher. — Each teacher or other member of the staff of any school shall assume such authority for the control of pupils as may be assigned to him by the principal and shall keep good order in the classroom and in other places in which he is assigned to be in charge of pupils, but he shall not inflict corporal punishment before consulting the principal or teacher in charge of the school, and in no case shall such punishment be degrading or unduly severe in its nature. Under no circumstances may a teacher (except of a one-teacher school) suspend a pupil from school or class. It is my opinion that no teacher should administer corporal punishment before consulting the principal or teacher in charge of the school and receiving approval so to do. It would also be a good policy for the teacher and the principal to agree on the punishment to be inflicted. It is noted that the provisions of the statute above quoted do not authorize a principal to delegate authority to a teacher to act independently in administering corporal punishment. It does, however, specifically provide that teachers must consult the principal or teacher in charge of the school before inflicting corporal punishment. Therefore, I agree with the opinion issued by one of my predecessors in office that a principal may not delegate the authority to teachers to use corporal punishment and that teachers must consult the principal on each occasion when they consider it necessary to use such punishment. Attorney General Opinion 057-7. Section 231.09, F.S., sets forth in detail the duties of the members of the instructional staff of public schools, subject to the rules and regulations of the state board and of the school board. Subsection (3) of the statute provides: (3) TREATMENT OF PUPILS. — Treat pupils under their care kindly, considerately, and humanely, administering discipline in accordance with regulations of the state board and the school board; provided, that in no case shall cruel or inhuman punishment be administered to any child attending the public schools. The rules and regulations of the state board and of the school board, if any, bearing on this issue should be considered by the local school authorities together with and supplemental to this opinion.